DETAILED ACTION

This is a replay to the application filed 09/29/2021, in which, claims 1-10, are pending. Claim 1 is independent. Claims 2-10, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1-10 are allowed.
Applicant’s invention filed on 09/29/2021, has been carefully examined.
However, upon further review and search, main Claim 1 is considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1.
Specifically, claim 1, “a document feeder comprising: a document placement section where a plurality of documents can be placed; a document conveyance path that conveys documents placed on the document placement section; a paper feeder that feeds the documents placed on the document placement section to the document conveyance path; a cover that covers side surfaces of the document conveyance path and the paper feeder in a direction orthogonal to a document conveyance direction; and a notifier that notifies information on the document placement section, wherein the cover has a first side surface disposed along the document conveyance direction and a second side surface disposed from an end of the first side surface on the paper feeder side toward the document placement section, wherein the notifier includes a displayer that displays the information by light, wherein the displayer includes a first displayer disposed on the first side surface and a second displayer disposed on the second side surface toward the document placement section, and wherein the first displayer and the second displayer each have a horizontal length that is longer than a vertical length” contain a subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claim 1.
Further, the prior arts of record don’t disclose or suggest the features of claims 1. There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claims 1. Claims 2-10, which depend from claims 1, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677